          Case 3:20-cv-00467-JCH Document 47 Filed 05/27/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
__________________________________________
                                           )
LIBERTARIAN PARTY OF CONNECTICUT )           CIVIL ACTION NO.
HAROLD HARRIS                              ) 3:20-CV-00467 (JCH)
DANIEL REALE                               )
                                           )
v.                                         )
                                           )
DENISE MERRILL, SECRETARY OF STATE )
NED LAMONT, GOVERNOR OF                   )
CONNECTICUT                               )  May 27, 2020
__________________________________________)

                        MOTION FOR DISCOVERY CONFERENCE

       The Independent Party (IP) and Michael Telesca move that the Court schedule a

discovery conference to consider the question of what discovery the state defendants should

produce prior to a hearing in this case. Fed. R. Civ. P. 16(a). The Court may order expedited

discovery in the context of a preliminary injunction hearing if the movant demonstrates that the

requests are “reasonable” and there is "good cause" for the discovery. Merrill Lynch, Pierce,

Fenner & Smith, Inc. v. O'Connor, 194 F.R.D. 618, 623-24 (N.D. Ill. 2000) ("it makes sense to

examine the discovery request . . . on the entirety of the record to date and the reasonableness of

the request in light of all the surrounding circumstances”); Ayyash v. Bank Al-Madina, 233

F.R.D. 325, 327 (S.D.N.Y. July 8, 2005) (Lynch, J.); see also Stern v. Cosby, 246 F.R.D. 453,

457 (S.D.N.Y. Nov. 6, 2007) (Chin, J.).

       On May 22, 2020, these plaintiffs forwarded the attached requests for production to the

state defendants as a point for discussion. To date, the state defendants have not agreed to

provide any discovery. Accordingly, the intervening plaintiffs request that the Court schedule a




                                                 1
            Case 3:20-cv-00467-JCH Document 47 Filed 05/27/20 Page 2 of 6



discovery conference to discuss reasonable discovery prior to a hearing on the merits of this

action.

          Further, in light of the state’s recent filing it seems clear that an evidentiary hearing on

the motion for preliminary injunction will be required; accordingly, it may be productive to

discuss the parameters of that as well.




                                                         THE PLAINTIFF,

                                                         By_________/s/_______________
                                                         William M. Bloss
                                                         Koskoff, Koskoff & Bieder, P.C.
                                                         350 Fairfield Avenue
                                                         Bridgeport, CT 06604
                                                         Juris No. ct01008
                                                         TEL: 203-336-4421
                                                         Fax: 203-368-3244
                                                         Email: bbloss@koskoff.com

=




                                                     2
         Case 3:20-cv-00467-JCH Document 47 Filed 05/27/20 Page 3 of 6



                                         CERTIFICATION
        This is to certify that on the 27th day of May, 2020, the foregoing document was served
in accordance with the Federal Rules of Civil Procedure, and/or the District of Connecticut’s
Local Rules, and/or the District of Connecticut’s rules on Electronic Service upon the following
parties and participants:

Edward Bona
PO Box 13
Plainfield, CT 06374
(860) 889-5930
Edward-bona@comcast.net

Dan Reale
20 Dougherty Ave
Plainfield, CT 06374
(860) 377-8047
headlinecopy@gmail.com

Kyle Kenley Kopike
1506 N. Grand Traverse
Flint, MI 48503

Alma Rose Nunley
Office of the Attorney General
165 Capitol Ave
Hartford, CT 06106
Alma.nunley@ct.gov

Maura Murphy Osborne
Assistant Attorney General
Office of the Attorney General
55 Elm Street
P.O. Box 120
Hartford, CT 06106
Maura.murphyosborne@ct.gov




                                                        _________/s/_______________
                                                           William M. Bloss




                                                3
               Case 3:20-cv-00467-JCH Document 47 Filed 05/27/20 Page 4 of 6



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
__________________________________________
                                           )
LIBERTARIAN PARTY OF CONNECTICUT )           CIVIL ACTION NO.
ET AL.,                                    ) 3:20-CV-00467 (JCH)
                                           )
v.                                         )
                                           )
DENISE MERRILL, SECRETARY OF STATE )
NED LAMONT, GOVERNOR OF                   )
CONNECTICUT                               )  May 27, 2020
__________________________________________)


                         REQUEST FOR PRODUCTION OF DOCUMENTS

          Pursuant to Fed. R. Civ. P. 34, intervening plaintiffs Independent Party of Connecticut

and Michael Telesca request that the defendants produce the following documents or tangible

things:

          1.    All documents concerning consideration of or analysis of the burden on petitioning

                candidates of gathering petition signatures under the procedures allowed in Executive

                Order 7LL.

          2. All documents concerning consideration of using software designed to allow

                electronic signatures on petition forms during 2020, including communications with

                vendors of such software.

          3. All communications between the defendants or their staffs concerning Secretary

                Merrill’s March 28, 2020 memorandum or the subject of ballot access for minor

                parties or for primary candidates for the 2020 election cycle.

          4. All communications between either defendant and the Speaker of the House, House

                minority leader, Senate president pro tempore, Senate minority leader, or their staffs,


                                                     1
Case 3:20-cv-00467-JCH Document 47 Filed 05/27/20 Page 5 of 6



 concerning Secretary Merrill’s March 28, 2020, memorandum or the subject of ballot

 access for minor parties or for primary candidates for the 2020 election cycle.



                                          THE PLAINTIFF,

                                          By_________/s/_______________
                                          William M. Bloss
                                          Koskoff, Koskoff & Bieder, P.C.
                                          350 Fairfield Avenue
                                          Bridgeport, CT 06604
                                          Juris No. ct01008
                                          TEL: 203-336-4421
                                          Fax: 203-368-3244
                                          Email: bbloss@koskoff.com




                                      2
         Case 3:20-cv-00467-JCH Document 47 Filed 05/27/20 Page 6 of 6




                                      CERTIFICATION

        This is to certify that on the 27th day of May, 2020, the foregoing document was served
in accordance with the Federal Rules of Civil Procedure, and/or the District of Connecticut’s
Local Rules, and/or the District of Connecticut’s rules on Electronic Service upon the following
parties and participants:

Edward Bona
PO Box 13
Plainfield, CT 06374
(860) 889-5930
Edward-bona@comcast.net

Dan Reale
20 Dougherty Ave
Plainfield, CT 06374
(860) 377-8047
headlinecopy@gmail.com

Kyle Kenley Kopike
1506 N. Grand Traverse
Flint, MI 48503

Alma Rose Nunley
Office of the Attorney General
165 Capitol Ave
Hartford, CT 06106
Alma.nunley@ct.gov

Maura Murphy Osborne
Assistant Attorney General
Office of the Attorney General
55 Elm Street
P.O. Box 120
Hartford, CT 06106
Maura.murphyosborne@ct.gov



                                                        _________/s/_______________
                                                           William M. Bloss




                                                3
